1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                 EASTERN DISTRICT OF CALIFORNIA

10
11   JEFFREY FRANKLIN,                               )   Case No. 1:19-cv-01170-AWI-SAB (PC)
                                                     )
12                  Plaintiff,                       )
                                                     )   ORDER ADOPTING FINDINGS AND
13          v.                                       )   RECOMMENDATIONS, AND DISMISSING
                                                         CERTAIN CLAIMS AND DEFENDANTS
14                                                   )
     HAROLD TATE, et al.,
                                                     )   [ECF No. 18]
15                  Defendants.                      )
                                                     )
16                                                   )

17          Plaintiff Jeffrey Franklin is appearing pro se and in forma pauperis in this civil rights action

18   pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate Judge pursuant

19   to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.

20          On January 27, 2020, the Magistrate Judge issued Findings and Recommendations

21   recommending that this action proceed on Plaintiff’s retaliation claim for discontinuance of radiation

22   treatment and deliberate indifference claim against Defendant Dr. Tate, and all other claims and

23   defendants be dismissed from the action for failure to state a cognizable claim for relief. (ECF. No.

24   18.) The findings and recommendations were served on plaintiff and contained notice that objections

25   were due within twenty-one (21) days. (Id.) No objections were filed and time to do so has expired.

26          In accordance with the provisions of 28 U.S.C. § 636 (b)(1)(B) and Local Rule 304, this Court
27   has conducted a de novo review of this case. Having carefully reviewed the entire file, the Court finds

28   the Findings and Recommendations to be supported by the record and proper analysis.

                                                         1
1          Accordingly, it is HEREBY ORDERED that:

2          1.    The January 27, 2020 Findings and Recommendations are adopted in full;

3          2.    This action shall proceed on Plaintiff’s retaliation and deliberate indifference claims

4                against Defendant Dr. Tate;

5          3.    All other claims and Defendants are dismissed from the action for failure to state a

6                cognizable claim for relief; and

7          4.    The matter is referred back to the Magistrate Judge for initiation of service of process.

8
9    IT IS SO ORDERED.

10   Dated: March 4, 2020
                                               SENIOR DISTRICT JUDGE
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

                                                      2
